Citation Nr: 1606004	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2014 these claims were remanded for additional development of the record.  [The July 2014 decision also decided a number of claims and remanded for development a claim of service connection for venous insufficiency of the lower extremities.  A July 2015 Agency of Original Jurisdiction (AOJ) determination granted service connection for the venous insufficiency.]  

The issue of service connection for diabetic neuropathy of the upper extremities was raised in a November 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era, and is shown to have ischemic heart disease.

2.  The Veteran's cataracts were not manifested during his service, and the preponderance of the evidence is against a finding that they are related to his service or were caused or aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for ischemic heart disease is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
2.  Service connection for cataracts is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in November 2007, February and December 2010, and June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  He was afforded VA examinations to assess the etiology of his heart disease and cataracts.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2014 hearing, the undersigned identified the issues, and the Veteran was advised of what remained necessary to substantiate his claims, to include competent evidence he has heart disease and of a nexus between his cataracts and service, or his service-connected diabetes mellitus.  A deficiency in the conduct of the hearing is not alleged.


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The record shows the Veteran served in Vietnam.  His STRs show that in April 1965, he reported his vision became blurred at times.  An examination was essentially normal and no treatment was reported.  A July 1968 report of medical history shows the Veteran denied eye trouble and chest pain.  The Veteran's eyes and heart were normal on July 1968 service separation examination; distant vision was 20/15 in each eye.

VA outpatient treatment records show that in February 1997, the Veteran was seen for a complaint of right-sided chest pain for seven months.  A chest X-ray and an electrocardiogram (EKG) were normal.  He had complaints of chest pain in March 2002.  The assessment was atypical chest pain; the examiner stated the Veteran had coronary artery disease risk factors, but the chest pain was not associated with exertion and was, therefore, atypical in nature.  Mild cataracts were noted in January 2003.  It was also noted that month that he had a past medical history of potential congestive heart failure.  A January 2003 EKG found normal left ventricle size and mild aortic valve stenosis.  Another EKG the next month showed a moderate increase in left ventricular size and reduced function.  

In January 2008, the Veteran reported he had chest pain the previous month.  A past medical history of a history of a probably old infarct was noted.  It was noted that a stress EKG did not find ST segment change consistent with ischemia.  It was further noted that Cardiolite imaging was abnormal.  A pharmacologic stress myocardial perfusion study found a probable myocardial infarction in a moderate-sized area of the inferobasal wall.  It was noted that the findings were similar to a study in December 2004.  A stress thallium test in January 2005 was mildly abnormal.  A treadmill exercise stress myocardial perfusion study was consistent with a prior myocardial infarction.  

On April 2008 VA heart examination, the Veteran reported he became short of breath in 2000.  The complaints were investigated and heart disease was not found.  He related that in 2002 he was told that, based on various tests, he had had a silent heart attack.  A stress test in 2004 was normal.  The diagnosis was myocardial infarction.  After carefully reviewing the current clinical findings, the examiner opined that it was less likely than not that the myocardial infarction the Veteran previously sustained is secondary to diabetes mellitus because the diagnosis of myocardial infarction predated the diagnosis of diabetes mellitus  

On May 2008 VA eyes examination, the Veteran complained of blurred vision.  He reported a history of trauma to the right eye in 2003.  The diagnosis was macular scars/pigmented changes of the right eye, not active.  The examiner opined that this was likely secondary to the injury years earlier and was less likely than not related to diabetes mellitus.

On January 2011 VA heart examination, it was noted that the Veteran underwent invasive diagnostic testing in 2008, and it was concluded he did not have an acute myocardial infarction.  There was no elevation of enzymes, and he did not have congestive heart failure clinically.  An echocardiogram showed no evidence of pericardial effusion or pericarditis, and no regional wall abnormalities.  The diagnosis was that there was no evidence of ischemic heart disease based on a review of the records showing normal coronary arteries, no history of angina, no medications for angina, no nitroglycerin and reasonably good exercise tolerance.  

On January 2013 VA eyes examination, it was noted the Veteran had moderate cataracts in both eyes.  The examiner opined it was less likely than not that the cataracts were related to diabetes.  He indicated the cataracts are consistent with age-related changes.  

In June 2015, a VA physician reviewed the Veteran's record and concluded it was less likely than not that he had heart disease that was incurred in or caused by service.  He explained there was no angina, no stents, normal coronary angiogram, no coronary artery bypass graft, no heart attack and that 20 EKG's over many years showed no evidence of an infarct.  He noted that the clinical evidence of an old myocardial infarction was based on non-specific chest pain and not on solid evidence based on cardiac tests that were all negative for new or old infarction.  

In July 2015, the VA physician who conducted the January 2013 VA examination, reviewed the Veteran's records and concluded that his bilateral cataracts were less likely than not caused or aggravated by diabetes mellitus.  He noted that the Veteran's cataracts were consistent with age-related changes in the lens.  There was no finding of premature or posterior subcapsular cataracts that have a known association with diabetes mellitus.

The Veteran has established service connection for diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.



	Heart disease 

Certain chronic diseases, including cardiovascular disease may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Certain chronic diseases (identified in 38 C.F.R. § 3.309(e), and including ischemic heart disease, but not cataracts) may be service connected on a presumptive basis as due to exposure to herbicides, if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.   Ischemic heart disease includes acute, subacute, and old myocardial infarction.  38 C.F.R. § 3.309(e).

The Veteran claims he has ischemic heart disease that was incurred in service by virtue of his exposure to herbicides serving in Vietnam.  (Alternatively he argues that his heart disease is secondary to his service-connected diabetes mellitus.)  

The record shows, and it is not in dispute, that he served in Vietnam, and is presumed to have been exposed to herbicides therein.  His STRs are silent for complaints or findings pertaining to heart disease.  Apparently based on the Veteran's history that he was told he had sustained a silent heart attack.  Nuclear imaging in September 2006 was interpreted as showing "A mildly abnormal study.  A pharmacologic stress myocardial perfusion study shows probable myocardial infarction in a moderate sized area of the inferobasal wall. Findings are similar to the study of 12/27/04"  It was also reported that a January 2005 stress thallium test was interpreted as mildly abnormal, consistent with prior myocardial infarction in a small to moderate sized area of the inferior and inferobasal walls.  

On April 2008 VA diabetes examination it was noted that old myocardial infarction was established by pharmacological stress test.  The provider opined that the myocardial infarction was not secondary to the veteran's diabetes.  


While a VA physician who reviewed the record opined in June 2015 that the Veteran does not have ischemic heart disease, the Board finds that opinion inadequate for rating purposes.  That provider explained that there was no indication of angina, that numerous EKG's over a lengthy period did not demonstrate evidence of an infarct, and that the diagnosis of an old myocardial infarction was not "predicated on cardiac tests which, in fact, were negative for an infarction, new or old".  That opinion suggests a less than complete review of the record as it does not reflect awareness of the 2005/2006 pharmacological studies (noted on January 2008 examination) that were interpreted as mildly abnormal evidencing prior myocardial infarction.  Those studies are conducted specifically to determine whether there is ischemia, or an acute or old myocardial infarct, and were acknowledged by VA treatment providers as evidencing old myocardial infarction.   

As pathology showing old myocardial infarction (which is included as ischemic heart disease) is shown by diagnostic studies specific for diagnosing such pathology, it is established by competent evidence in the record that the Veteran has ischemic heart disease.  In light of his service in Vietnam, such disease is presumed to be service connected as due to his exposure to herbicides therein.

	Cataracts 

Although the Veteran's STRs show he reported blurry vision on one occasion, there was no indication at any time in service, to include on July 1968 discharge examination, that he had cataracts.  The record reflects that the Veteran's cataracts were initially manifested in 2003, more than 34 years following his separation from service.  Furthermore, on January 2013 VA examination of the eyes, the examiner concluded that the Veteran's cataracts are not related to diabetes.  In July 2015, the January 2013 examiner reviewed the record and reiterated his conclusion, adding that cataracts were not aggravated by diabetes mellitus.  He opined that the cataracts found were of a type consistent with age-related changes.  

Where, as here, there is no evidence of a current claimed disability being present in service, and there is a lengthy intervening period with no related symptoms, whether or not a current disability (such as cataracts) is related to service is a medical question beyond the scope of common knowledge.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As noted above, a VA physician has concluded that the Veteran's cataracts were not caused or aggravated by his service-connected diabetes mellitus.  The opinion-provider is a medical professional and competent to provide the opinion sought.  The opinion offered reflects familiarity with the record and cites to factual data that support the conclusions (that the pathology shown is consistent with aging).  The opinion is probative and persuasive evidence in the matter at hand.  The Veteran has submitted no competent evidence to the contrary.  

The Veteran's own assertions that his cataracts are related to service or his service-connected diabetes mellitus are not competent evidence in the matter.  He is a layperson, and as noted above, the etiology of his cataracts is a medical question beyond the scope of common knowledge/lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011)).  

In summary, the preponderance of the evidence establishes that the Veteran's cataracts became manifest after, and are not shown to be related to, his service, or to his service-connected diabetes mellitus.  They are not among the diseases listed as related to exposure to herbicides (and do not warrant consideration under the presumptive provisions of 38 U.S.C.A. § 1116).  Accordingly, the preponderance of the evidence is against the claim of service connection for such disability. 


ORDER

Service connection for ischemic heart disease is granted.

Service connection for cataracts is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


